Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1,4-6,8-10,13-15 and 17-19 allowed as amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle A Beckemeyer on November 8th 2021
.
(Currently Amended) A method for fault handling in a stream computing system, applied to a computing node, the computing node computes original data streamed from an upstream node to obtain computed result data and transmits the computed result data to a downstream node, the method comprises the following steps:
in response to respective original data arriving at memory of the computing node, recording an arrival sequence of respective original data originating from an upstream computing node locally at the computing node, and synchronously recording the arrival sequence of the respective original data into an external distributed storage system;  
performing persistence operation on the respective original data and offset progress of result data at intervals of a predetermined persistence operation period, so that to periodically store the respective original data in the memory of the computing node and the offset progress of the result data into the external distributed storage system; 
in the case of failure and restart of the computing node, obtaining original data of a last persistence operation period from the external distributed storage system, comparing an arrival sequence of the obtained original data obtained from the external distributed storage system with the arrival sequence of the respective original data synchronously recorded into the external distributed storage system to determine whether there exist lost data in the obtained original data, 
determining, in response to there exist lost data, an arrival sequence of the lost data, and obtaining the lost data from the upstream computing node where the lost data are originated, so 
in the case of failure and restart, restoring information of offset progress of result data of the last persistence operation period from the checkpoint point; and 
continuing encoding each completely computed result data according to offset progress of the result data in the last persistence operation period before the failure, and transmitting the encoded result data to a next node so that the next node utilizes the offset progress of the encoded result data to remove or ignore duplicated information at the next node, comprising: determining an encoding offset of a first completely computed result data after restart based on information of offset progress in the last persistence operation period before the failure.
(Canceled). 
(Canceled) 
(Previously Presented) The method according to claim 1, wherein the persistence operation of the respective original data is executed through a checkpoint mechanism at intervals of the predetermined period. 
(Previously Presented) The method according to claim 4, wherein the respective original data are stored in the external distributed storage system through a checkpoint mechanism, thereby implementing a persistence operation. 
(Original) The method according to claim 4, wherein, in the case of failure and restart, first restoring the original data of the last period from the checkpoint point, and comparing the arrival sequence of the obtained original data and the recorded arrival sequence of the respective original data, to determine whether there still exist lost data; if so, obtaining the lost data from the upstream computing node where the lost data are originated, thereby restoring the to-be-computed data in the internal storage before the failure. 

(Original) The method according to claim 1, wherein the next node includes a lower-level computing node of the current computing node or an external transmission system.
(Original) The method according to claim 1, and further comprising a computing node in the stream computing system, wherein the computing node comprises storage and processor, wherein the storage stores computer program code, wherein when the computer program code is executed by the processor when the is being performed.
(Currently Amended) An apparatus for fault handling in a stream computing system, wherein the apparatus is arranged at a computing node of the stream computing system, the computing node computes original data streamed from an upstream node to obtain computed result data and transmits the computed result data to a downstream node, the apparatus comprises:
at least one processor; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
in response to respective original data arriving at memory of the computing node, recording an arrival sequence of respective original data originating from an upstream computing node locally at the computing node, and synchronously recording the arrival sequence of the respective original data into an external distributed storage system; 
performing persistence operation on the respective original data and offset progress of result data at intervals of a predetermined persistence operation period, so that to periodically store the respective original data in the memory of the computing node and the offset progress of the result data into the external distributed storage system; 
in the case of failure and restart of the computing node, obtaining original data of a last persistence operation period from the external distributed storage system, comparing an arrival sequence of the obtained original data obtained from the external distributed storage system with the recorded arrival sequence of the respective original data synchronously recorded into the 
determining, in response to there exist lost data, an arrival sequence of the lost data, and obtaining the lost data from the upstream computing node where the lost data are originated, so that restoring to-be-computed data in the memory of the computing node from the external distributed storage system and the upstream computing node according to the recorded arrival sequence; and replaying and computing the restored to-be-computed data according to the recorded arrival sequence; 
in the case of failure and restart, restoring information of offset progress of result data of the last persistence operation period from the checkpoint point; and
continuing encoding each completely computed result data according to offset progress of the result data in the last persistence operation period before the failure and transmitting the encoded result data to a next node so that the next node utilizes the offset progress of the encoded result data to remove or ignore duplicated information at the next node, comprising: determining an encoding offset of a first completely computed result data after restart based on information of offset progress in the last persistence operation period before the failure. 
(Canceled). 
(Canceled) 
(Previously Presented) The apparatus according to claim 10, wherein the persistence operation of the respective original data is executed through a checkpoint mechanism at intervals of the predetermined period. 
(Previously Presented) The apparatus according to claim 13, wherein the respective original data are stored in the external distributed storage system through a checkpoint mechanism, thereby implementing a persistence operation. 
(Original) The apparatus according to claim 13, wherein, in the case of failure and restart, first restoring the original data of the last period from the checkpoint point, and 
(Canceled) 
(Original) The apparatus according to claim 10, wherein the next node includes a lower-level computing node of the current computing node or an external transmission system.
(Original) A computing node in a stream computing system, wherein the computing node comprises the apparatus for fault handling in a stream computing system according to claim 10.
(Currently Amended) A non-transitory computer storage medium storing a computer program, which when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
in response to respective original data arriving at memory of a computing node, recording arrival sequences of respective original data from an upstream computing node locally at the computing node, and synchronously recording the arrival sequence of the respective original data into an external distributed storage system, wherein the computing node computes the respective original data streamed from the upstream node to obtain computed result data and transmits the computed result data to a downstream node; 
performing persistence operation on the respective original data and offset progress of result data according to a predetermined persistence operation period, so that to periodically store the respective original data in the memory of the computing node and the offset progress of the result data into the external distributed storage system; 
in the case of failure and restart of the computing node, obtaining original data of a last persistence operation period from the external distributed storage system, comparing an arrival sequence of the obtained original data obtained from the external distributed storage system with the recorded arrival sequence of the respective original data synchronously recorded into the 
in the case of failure and restart, restoring information of offset progress of result data of the last persistence operation period from the checkpoint point; and
continuing encoding each completely computed result data according to offset progress of the result data in the last persistence operation period before the failure and transmitting the encoded result data to a next node so that the next node utilizes the offset progress of the encoded result data to remove or ignore duplicated information at the next node, comprising: determining an encoding offset of a first completely computed result data after restart based on information of offset progress in the last persistence operation period before the failure.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 19 recite system and methods for data checkpointing and recovery from failure of nodes of a distributed storage system. Park as cited in the prior office action teaches a system from stream based distributed storage that performs checkpointing and recovery and restoration of checlpointing and replay of transactions to recover a failed node to the state right before failure.  Chen in the same field of endeavor teaches a methods for detection of missing transactions as part of the replay of transaction after the last checkpoint is restored.  Park further teaches the tracking of offset with respect to transactions and teaches such is used to prevent resending of duplicate data to downstream nodes after failure recovery of a checkpoint and replaying of transactions after the checkpoint.  The claims as amended further recite the use of the offset to prevent deduplication by ignoring resent transactions that may occur after recovery from failure of an upstream node.  Davis teaches a distributed file system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TOM Y CHANG/
Primary Examiner, Art Unit 2456